Citation Nr: 0818494	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.  He died in December 2002.  The appellant is the 
veteran's widow.  The Board notes that the veteran was a 
Purple Heart recipient.

The appellant received a videoconference hearing before the 
undersigned Veterans Law Judge in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's death certificate lists his cause of death as 
cerebral anoxia, due to multifactorial chronic respiratory 
insufficiency, due to remote gunshot wound to the chest.  The 
appellant was previously denied service connection for the 
cause of the veteran's death because, while the veteran's 
death certificate did list remote gunshot wound as a 
disability which caused on contributed to the veteran's 
death, there was no evidence in the veteran's claims file to 
support this position.  It was specifically noted that the 
veteran's treatment records dated from shortly before his 
death do not mention a remote gunshot wound during treatment. 

However, in hearing testimony before the Board in May 2008, 
the veteran's daughter, who is a registered nurse, and 
professor of nursing, indicated that in her opinion it was 
possible that the veteran's shell fragment wounds had caused 
pulmonary scarring or injury that caused or contributed 
materially to his death.  In light of this medical evidence, 
the Board finds that an opinion should be obtained as to the 
question of whether the veteran's service connected shell 
fragment wounds caused or contributed materially to the 
veteran's death.

Accordingly, this claim is remanded to the AMC for the 
following actions:

1.	The RO should refer the claims file to 
an appropriate VA physician for the 
purpose of providing an opinion as to 
whether it is at least as likely as 
not that any service connected 
disability, to specifically include 
the residuals of a shell fragment 
wound of the right shoulder and chest, 
and varicocele scar of the left thigh, 
caused or contributed to cause the 
veteran's death.  In providing such an 
opinion, the examiner should 
specifically comment on the opinion of 
the veteran's daughter, a nurse, who 
testified during the May 2008 hearing 
that she felt the veteran's shrapnel 
wounds had caused pulmonary injury 
that caused or contributed to the 
veteran's death (and had researched 
the matter - see transcript of 
hearing).  The complete rationale for 
all conclusions reached (to include 
citation, as necessary, to specific 
evidence in the record, etc) should be 
set forth.  

2.	Thereafter, the AMC should re-
adjudicate the claim on appeal.  All 
applicable laws and regulations should 
be considered.  If the benefit sought 
on appeal remains denied, the 
appellant and her representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity time to respond thereto.  
The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



